SULLIVAN, Judge
(concurring in the result):
Appellant’s plea of guilty rejected all possible legal defenses to the charged offense and admitted as facts that his failure to repay the loan and interest was dishonorable. Post-trial speculation that the loan interest rate was usurious under Oklahoma law is not appropriate. See United States v. Harrison, 26 MJ 474,476 (CMA1988). Moreover, such a determination as to the interest part of the debt alleged in this case does not justify failure to pay the principal part of the debt and, thus, no substantial inconsistency with the guilty plea is raised. See United States v. Johnson, 42 MJ 443, 445 (1995).